UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-16674 IMPERIAL SUGAR COMPANY (Exact name of registrant as specified in its charter) 8016 Highway 90-A, P.O. Box 9, Sugar Land, Texas 77487-0009, (281) 491-9181 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, no par value per share and Rights to Purchase Preferred Stock (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) þ Rule12g-4(a)(2) o Rule12h-3(b)(1)(i) þ Rule12h-3(b)(1)(ii) o Rule15d-6 o Approximate number of holders of record as of the certification or notice date: Common Stock: 1 holder; Rights to Purchase Preferred Stock: 0 holders Pursuant to the requirements of the Securities Exchange Act of 1934, Imperial Sugar Company has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: July 2, 2012 By: /s/ John Sheptor John Sheptor President and Chief Executive Officer Instruction: This form is required by Rules12g-4, 12h-3 and l5d-6 of the General Rules and Regulations under the Securities Exchange Act of 1934. The registrant shall file with the Commission three copies of Form15, one of which shall be manually signed. It may be signed by an officer of the registrant, by counsel or by any other duly authorized person. The name and title of the person signing the form shall be typed or printed under the signature.
